

STOCKHOLDERS AGREEMENT
 
This STOCKHOLDERS AGREEMENT (this “Agreement”) dated as of February 15, 2006, by
and among Gecko Energy Technologies, Inc., a Delaware corporation (the
“Company”), Millennium Cell Inc., a Delaware corporation (“MCEL”), Ronald J.
Kelley (“Kelley”), and Steven D. Pratt (“Pratt,” together with Kelley, the
“Founders” and collectively with MCEL and Kelley, the “Stockholders”).
 
RECITALS
 
WHEREAS, each of the Stockholders is the beneficial owner of the number of
shares of Common Stock, no par value, of the Company (“Common Stock”) set forth
on Exhibit A attached hereto with respect to such Stockholder;
 
WHEREAS, the Company and MCEL have entered into that Joint Development Agreement
dated as of the date hereof (the “Joint Development Agreement”), pursuant to
which MCEL acquired shares of Common Stock and may acquire additional shares of
Common Stock in the future;
 
WHEREAS, the execution and delivery of this Agreement by the parties hereto is a
condition to closing the transactions contemplated by the Joint Development
Agreement; and
 
WHEREAS, the parties hereto desire to provide for the future voting of shares of
the Company’s capital stock, impose certain restrictions upon the assignment,
sale, transfer or other disposition of the Company’s capital stock and to set
forth certain other rights and obligations of the Company and the Stockholders
with respect to the Company’s capital stock.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
  
 


 
DEFINITIONS
 
  Defined Terms. Capitalized terms used herein are defined as follows:
 
(a)  “Acceptance Notice” has the meaning set forth in Section 3.2(a).
 
(b)  “Affiliate” means, with respect to any specified Person, any other Person
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person (for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,”“controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise).
 
(c)  “Beneficially Owned” has the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act, except that paragraph (d)(1) of Rule 13d-3 shall not
apply to this Agreement.
 
(d)  “Board of Directors” means the board of directors of the Company.
 
(e)  “Business Day” means any day other than a Saturday, Sunday or a day when
banks in New York City are authorized or required by law to be closed.
 
(f)  “Certificate of Incorporation” means the Certificate of Incorporation of
the Company.
 
(g)  “Common Stock” has the meaning set forth in the Recitals.
 
(h)  “Company” has the meaning set forth in the Preamble.
 
(i)  “Convertible Securities” means, collectively, any evidences of
indebtedness, shares or other securities of the Company directly or indirectly
convertible into, or exercisable or exchangeable for, Common Stock.
 
(j)  “Drag-Along Sale” has the meaning set forth in Section 5.1(a).
 
(k)  “Drag-Along Seller” has the meaning set forth in Section 5.1(a).
 
(l)  “Drag-Along Transfer Notice” has the meaning set forth in Section 5.1(b).
 
(m)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, of
the United States and the rules and regulations promulgated thereunder.
 
(n)  “First Closing” has the meaning set forth in the Joint Development
Agreement.
 
(o)  “Liens” means any liens, claims, security interests, options, charges or
other encumbrances.
 
(p)  “New Securities” means the Company’s Common Stock, Convertible Securities
and Options, whether authorized now or in the future, and rights, options or
warrants to purchase such securities.
 
(q)  “Options” means any and all options, warrants or other similar rights to
subscribe for, purchase or otherwise directly or indirectly acquire Common Stock
or Convertible Securities.
 
(r)  “Permitted Issuances” means issuances by the Company of any of the
following securities: (i) securities issued in connection with any employee
benefit plan which has been approved by the Board of Directors, pursuant to
which the Company’s securities may be issued to any employee, officer,
consultant or director for services provided to the Company, subject to a
maximum of three percent (3%) of the then outstanding Common Stock of the
Company; (ii) securities issued upon the exercise or conversion of Options or
Convertible Securities; (iii) securities issued in connection with any stock
split, stock dividend, recapitalization or similar transaction by the Company;
(iv) Common Stock issued to MCEL pursuant to the Joint Development Agreement;
and (v) Options to acquire any of the foregoing securities.
 
(s)  “Permitted Transferee” means a recipient of a Transfer permitted under
Section 2.2.
 
(t)  “Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company or other entity.
 
(u)  “Preemptive Rights Closing” has the meaning set forth in Section 6.3.
 
(v)  “Preemptive Rights Notice” has the meaning set forth in Section 6.1.
 
(w)  “Proposed Purchaser” has the meaning set forth in Section 3.1.
 
(x)  “Proposed Transferor” has the meaning set forth in Section 3.1.
 
(y)  “Pro Rata Share” means, for purposes of Article VI, the percentage of New
Securities being issued by the Company in the Subject Issuance that each
Subscribing Stockholder shall be entitled to purchase, which percentage shall be
determined by dividing the number of Shares Beneficially Owned by such
Subscribing Stockholder by the aggregate number of Shares of the Company
outstanding immediately prior to the Subject Issuance.
 
(z)  “Public Offering” means the public offering pursuant to an effective
registration statement under the Securities Act, covering the offer and sale of
Common Stock for the account of the Company to the public.
 
(aa)  “Qualified IPO” means a firm commitment underwritten public offering
pursuant to an effective registration statement under the Securities Act,
covering the offer and sale of Common Stock for the account of the Company to
the public with aggregate gross proceeds (before deduction of expenses and
underwriters’ commissions) to the Company of at least $30,000,000.
 
(bb)  “ROFR Offer” has the meaning set forth in Section 3.1.
 
(cc)  “Sale Percentage” has the meaning set forth in Section 3.1.
 
(dd)  “Securities Act” means the Securities Act of 1933, as amended, of the
United States and the rules and regulations promulgated thereunder.
 
(ee)  “Shares” means, with respect to any Stockholder, all shares of Common
Stock now Beneficially Owned or hereafter acquired by such Stockholder and all
Convertible Securities and Options now Beneficially Owned or hereafter acquired
by such Stockholder.
 
(ff)  “Subject Issuance” has the meaning set forth in Section 6.1.
 
(gg)  “Subscribing Stockholder” has the meaning set forth in Section 6.2.
 
(hh)  “Tag-Along Notice” has the meaning set forth in Section 4.1.
 
(ii)  “Tag-Along Sale” has the meaning set forth in Section 4.1.
 
(jj)  “Transfer” means any sale, assignment, pledge, encumbrance, transfer or
other hypothecation or disposition, whether directly, indirectly, voluntarily,
involuntarily, by operation of law, pursuant to judicial process or otherwise.
 
(kk)  “Transfer Shares” has the meaning set forth in Section 3.1.
 
(ll)  "Voting Shares" means all Shares Beneficially Owned by a Stockholder,
together with any Shares or other voting securities of the Company that are
acquired or Beneficially Owned by such Stockholder after the date of this
Agreement, whether upon the exercise of Options, conversion of Convertible
Securities or otherwise, or over which such Stockholder has, directly or
indirectly, the right to vote.
 


  
 


 
TRANSFER OF SHARES
 
  Restrictions on Transfer. No Stockholder nor any of their respective Permitted
Transferees hereunder shall Transfer, attempt to Transfer or permit to be
Transferred, any Shares (or any interest therein) Beneficially Owned now or in
the future by such Stockholder to any other Person except as expressly provided
in this Agreement and except to the extent not expressly restricted or limited
by this Agreement. No Transfer or attempted Transfer in violation of this
Agreement shall be made or recorded on the books and records of the Company and
any such Transfer or attempted Transfer shall be void ab initio and of no force
or effect. Subject to the terms of this Agreement, the Stockholders shall be
entitled to exercise all rights of ownership of their respective Shares.
 
  Certain Permitted Transfers. Notwithstanding the general prohibition on
Transfers contained in Section 2.1, the Company and the Stockholders acknowledge
and agree that any of the following Transfers shall be deemed permitted
Transfers, subject to the requirements of Section 2.3 (and subject to any other
contractual or legal restrictions applicable to such Stockholder):
 
  a Transfer made in accordance with Articles III, IV or V;
 
  a Transfer made pursuant to a Public Offering;
 
  a Transfer made by a Stockholder without consideration (i) to an Affiliate,
(ii) if such Stockholder is a partnership, to its partners or former partners in
accordance with their partnership interests, (iii) if such Stockholder is a
corporation, to its stockholders in accordance with their interest in such
corporation, or (iv) if such Stockholder is a limited liability company, to its
members or former members in accordance with their interest in such limited
liability company;
 
  upon the death of any Stockholder who is a natural Person, a Transfer of
shares pursuant to a will or other instrument taking effect at death of such
Stockholder or pursuant to the applicable laws of descent and distribution to
such Stockholder’s estate, executors, administrators and personal
representatives, and then to such holder’s heirs, legatees or distributees; or
 
  if a Stockholder is a natural Person, a Transfer for nominal consideration or
as a gift (i) to such Stockholder’s spouse, parents, siblings or issue, (ii) to
a trust or custodial account, the beneficiaries of which include only the
Stockholder and/or such Stockholder’s spouse or issue, provided that such
Stockholder is trustee of the trust or custodial account and retains sole voting
power or control with respect to the Shares held in trust and the trust
documents provide for compliance with the provisions of this Agreement, or (iii)
to a corporation or partnership, the stockholders or partners (as the case may
be) of which include only the Stockholder and/or such Stockholder’s spouse or
issue; provided, however, in each case that the Company shall be entitled to
receive, upon request, a legal opinion reasonably acceptable to it from the
transferor (and obtained at the transferor’s expense) to the effect that such
Transfer is in compliance with applicable federal and state securities laws.
 
  Conditions to Transfer. No Transfer permitted under the terms of this Article
II shall be effective unless and until the transferee of such Shares, if not
already bound by the terms of this Agreement, shall agree in writing to become a
party to, and to be bound by the terms and provisions of, this Agreement, and
shall agree that the Shares or other securities acquired by it pursuant to any
Transfer shall be subject to the terms of this Agreement. No Transfer of Shares
shall be required to be recognized by the Company unless and until the
transferee has executed such undertaking. Upon any Transfer of Shares in
accordance with the provisions of this Agreement, the transferee of a
Stockholder shall have the rights and obligations of a Stockholder hereunder;
provided, however, that no Transfer by any Stockholder to a Permitted Transferee
shall relieve such Stockholder of any of its obligations hereunder.
 
  
 


 
RIGHT OF FIRST REFUSAL
 


  The Offer. If at any time a Founder or any of its Permitted Transferees (for
purposes of Articles III and IV, the “Proposed Transferor”) shall receive a bona
fide written offer and desires to Transfer, directly or indirectly, all or any
part of the Shares then Beneficially Owned by such Proposed Transferor to any
Person (a “Proposed Purchaser”) (other than a Transfer (a) pursuant to a Public
Offering, (b) to a Permitted Transferee, or (c) pursuant to Article IV or
Article V), then at least thirty (30) days prior to consummating such Transfer,
the Proposed Transferor shall deliver a written notice (a “ROFR Offer”) to the
Company and MCEL specifying: (i) the number and class of Shares proposed to be
Transferred by the Proposed Transferor (the “Transfer Shares”), (ii) the name
and address of the Proposed Purchaser in such proposed Transfer, (iii) the
proposed consideration, the specific payment terms (deferred, contingent or
otherwise) and any other material terms and conditions of such proposed
Transfer, (iv) the fraction, expressed as a percentage, determined by dividing
the number of Shares to be purchased from the Proposed Transferor in the
Proposed Transfer by the total number of Shares Beneficially Owned by the
Proposed Transferor as of the date of such ROFR Offer (the “Sale Percentage”),
and (v) that the Proposed Purchaser has been informed of the right of first
refusal rights in this Article III and the tag-along rights set forth in Article
IV, and has agreed to comply with the terms hereof and thereof, subject to the
limitation set forth in Section 4.3.
 
  Right of First Refusal. Upon receipt of the ROFR Offer, MCEL shall have the
right, exercisable upon written notice thereof (an “Acceptance Notice”) to the
Proposed Transferor, with a copy to the Company, delivered within twenty (20)
days after its receipt of the ROFR Offer, to purchase all of the Transfer
Shares, upon the terms and subject to the conditions set forth in the ROFR
Offer.
 
  ROFR Closing. The closing of the purchase of the Transfer Shares by MCEL, if
any, pursuant to this Article III shall take place at the principal office of
the Company (or such other location as agreed by the relevant parties) within
sixty (60) days following the date of the ROFR Offer (or if such sixtieth (60th)
day is not a Business Day, then on the next succeeding Business Day) or as soon
as practicable thereafter as agreed by the relevant parties. At each such
closing, the Proposed Transferor shall cause the Company to deliver to MCEL an
original certificate or certificates evidencing the Transfer Shares to be
purchased by MCEL, free and clear of all Liens and duly endorsed for transfer,
against payment to the Proposed Transferor of the consideration therefor.
 
  Form of Consideration. All payments for Transfer Shares pursuant to this
Article III shall be made in accordance with the payment terms specified in the
ROFR Offer (deferred, contingent or otherwise) and shall be made in cash,
notwithstanding any other payment terms offered to the Proposed Transferor by
the Proposed Purchaser. If the proposed consideration for any such sale
specified in the ROFR Offer is to be paid in any property other than cash, the
Company shall engage and instruct a reputable independent accounting firm (not
acting or representing the Company in other matters at that time) to prepare a
valuation of such property. The costs of such accounting firm in respect of such
valuation shall be borne by the Company.
 
  Sale to Third Party. If MCEL elects to purchase less than all of the Transfer
Shares proposed to be offered by the Proposed Transferor as set forth in the
ROFR Offer, then MCEL’s right of first refusal with respect to the Transfer
Shares pursuant to this Article III shall cease and, subject to compliance with
Article IV, the Proposed Transferor may Transfer the Transfer Shares to the
Proposed Purchaser within ninety (90) days following the date of the ROFR Offer
(or if such ninetieth (90th) day is not a Business Day, then on the next
succeeding Business Day), for a price and upon other terms no more favorable in
the aggregate than those specified in the applicable ROFR Offer. The closing of
such sale shall take place at the principal office of the Company (or such other
location mutually agreeable to the relevant parties). Promptly following any
Transfer pursuant to this Section 3.5, the Proposed Transferor shall provide
written notice to the Company and MCEL of the consummation and terms thereof. If
the Proposed Transferor has not consummated the Transfer of all of the Transfer
Shares within such ninety (90) day period, the Transfer Shares may not be
Transferred by the Proposed Transferor without again complying with this
Article III in its entirety. If the Proposed Transferor determines at any time
within such ninety (90) day period that the Transfer of all or any part of such
Transfer Shares at a price and on terms permitted by this Article III is
impractical, such Proposed Transferor may terminate all attempts to Transfer
such Transfer Shares and recommence the procedures of this Article III in their
entirety without waiting for the expiration of such ninety (90) day period by
delivering written notice of such decision to the Company.
 
  
 


 
TAG-ALONG RIGHTS
 
  Tag-Along Notice. If, after complying with the right of first refusal
procedures contained in Article III, the Proposed Transferor wishes to proceed
with the proposed Transfer (other than a Transfer (a) pursuant to a Public
Offering or (b) pursuant to a tag-along right pursuant to this Article IV or (c)
to a Permitted Transferee) (a “Tag-Along Sale”) to the Proposed Purchaser, the
Proposed Transferor shall provide written notice (a “Tag-Along Notice”) thereof
to MCEL at least thirty (30) days prior to the proposed effective date of such
proposed Tag-Along Sale. The Tag-Along Notice shall include the proposed
effective date of the Tag-Along Sale and any terms and conditions of the
Tag-Along Sale to the extent that they differ in any material respect from the
terms and conditions set forth in the ROFR Offer.
 
  Tag-Along Right. If MCEL desires to participate in a Tag-Along Sale upon the
terms and subject to the conditions set forth in the ROFR Offer (as such terms
and conditions may have been modified as set forth in the Tag-Along Notice),
MCEL shall deliver a written notice to the Proposed Transferor, with a copy to
the Company, within twenty (20) days after its receipt of the Tag-Along Notice
from the Proposed Transferor. Such notice shall specify the number of MCEL’s
Shares (not in any event to exceed the Sale Percentage with respect to Shares
Beneficially Owned by MCEL) which MCEL desires to have included in the Tag-Along
Sale.
 
  Reduction of Shares. The Proposed Transferor shall use commercially reasonable
efforts to have included in the proposed Tag-Along Sale the entire number of
Shares which MCEL requested to have included in the Tag-Along Sale. In the event
that the Proposed Purchaser is unwilling to purchase any or all of the Shares
requested to be included in the Tag-Along Sale, then the number of Shares to be
sold to such Proposed Purchaser shall be allocated among the Proposed Transferor
and MCEL in proportion, as nearly as practicable, to the respective number of
Shares which each such selling Stockholder proposes to sell in the Tag-Along
Sale.
 
  Tag-Along Sale Terms. In the event that MCEL shall participate in a Tag-Along
Sale, MCEL shall, at or prior to the closing of any such proposed Tag-Along
Sale, execute any purchase agreement or other certificate, instrument or other
agreement required by the Proposed Purchaser to consummate the proposed
Tag-Along Sale, subject to the last sentence of this Section 4.4. MCEL shall not
be required to comply with Article III in respect of a Transfer pursuant to this
Article IV. The obligations of MCEL with respect to a Tag-Along Sale are subject
to the satisfaction of the following conditions (unless waived in writing): (a)
the Proposed Transferor and MCEL shall receive the same per Share amounts and
the same timing (deferred, contingent or otherwise) and forms of consideration
(and in the same relative proportions if more than one form is received) under
such Tag-Along Sale; provided, however, that each such seller acknowledges that
appropriate reduction will be made, if required by applicable law, for
appropriate tax withholdings; (b) MCEL shall not be required to make any
representations or warranties in connection with such Tag-Along Sale except as
to (i) good title and the absence of Liens with respect to MCEL’s Shares being
sold, (ii) the valid existence, authority and good standing of MCEL, (iii) the
validity and binding effect (subject only to the usual and customary
qualifications) of (as against MCEL) any agreement entered into by MCEL in
connection with such Tag-Along Sale, and (iv) the absence of any conflicts under
the charter documents and material agreements of MCEL or applicable law; and (c)
MCEL shall not be required to provide any indemnities in connection with such
Tag-Along Sale except for indemnities for losses resulting from a breach of the
above-stated representations and warranties.
 
  Tag-Along Closing. The closing of a Tag-Along Sale pursuant to this Article IV
shall take place at the time and place set forth in the Tag-Along Notice or such
other time and place as the Proposed Transferor shall specify by notice to MCEL.
At the closing of such Tag-Along Sale, MCEL shall deliver to the Proposed
Transferor the certificate(s) evidencing the Shares to be Transferred by MCEL,
duly endorsed, or with stock (or equivalent) powers duly endorsed for Transfer,
free and clear of any Liens, with any stock (or equivalent) transfer tax stamps
affixed, against delivery of the applicable consideration therefor. If the
Proposed Transferor has not completed the proposed Tag-Along Sale as of the end
of the ninetieth (90th) day (or if such ninetieth (90th) day is not a Business
Day, then on the next succeeding Business Day) following the date of the ROFR
Offer, MCEL shall be released from any obligation to Transfer its Shares under
such Tag-Along Sale, the ROFR Notice and the Tag-Along Notice shall be null and
void, and it shall be necessary for a separate ROFR Notice to be furnished, and
the terms and provisions of Article III and this Article IV separately complied
with, in order to consummate such Tag-Along Sale pursuant to this Article IV.
 
  
 


 
DRAG-ALONG RIGHTS
 
  Drag-Along Right; Notice. (a)  If, at any time following the date on which
(and thereafter for so long as) MCEL Beneficially Owns fifty percent (50%) or
more of the Company’s then issued and outstanding shares of voting capital
stock, MCEL receives a bona fide written offer (a “Drag-Along Sale Offer”) from
a Proposed Purchaser other than a Permitted Transferee, and desires to Transfer
all Shares Beneficially Owned by MCEL to such Proposed Purchaser, in a single
transaction or a series of related transactions (a “Drag-Along Sale”), MCEL may,
at its option, require that each other Stockholder (each, a “Drag-Along Seller”)
Transfer all of their respective Shares to such Proposed Purchaser upon the
terms and subject to the conditions of the Drag-Along Sale. Notwithstanding the
foregoing, if the price per Share set forth in such Drag-Along Sale Offer is
equal to or less than the purchase price per Share paid by MCEL for such Share
under the Joint Development Agreement, and MCEL desires to Transfer its Shares
to such Proposed Purchaser, then MCEL shall provide written notice of such offer
to each other Stockholder. Upon receipt of such Drag-Along Sale Offer, the other
Stockholders shall have a right, exercisable upon written notice to MCEL
delivered within twenty (20) days after its receipt of the Drag-Along Sale Offer
from MCEL, to purchase all, but not less than all, of the Shares proposed to be
sold in such Drag-Along Sale.
 
(b) If the price per Share set forth in the Drag-Along Sale Offer is greater
than the purchase price per Share paid by MCEL for such Share under the Joint
Development Agreement, MCEL shall provide written notice (the “Drag-Along
Transfer Notice”) of any proposed Drag-Along Sale to the Company and each other
Stockholder at least thirty (30) days prior to the proposed effective date of
the Drag-Along Sale. The Drag-Along Transfer Notice shall include (i) the number
of Shares proposed to be Transferred by MCEL, (ii) the name and address of the
Proposed Purchaser in such Drag-Along Sale, (iii) the proposed consideration to
be paid by the Proposed Purchaser with respect to the Shares in such Drag-Along
Sale, (iv) the other material terms and conditions of such proposed Drag-Along
Sale, (v) the proposed effective date of the proposed Drag-Along Sale and
(vi) that the Proposed Purchaser has been informed of the drag-along rights set
forth in this Article V, and has agreed to purchase Shares Beneficially Owned by
other Stockholders in accordance with the terms hereof.
 
  Drag-Along Sale Terms. In the event that a Drag-Along Seller shall be required
to Transfer its Shares in a Drag-Along Sale, such Drag-Along Seller shall, at or
prior to the closing of any such proposed Drag-Along Sale, execute any purchase
agreement or other certificate, instrument or other agreement required by the
Proposed Purchaser to consummate the proposed Drag-Along Sale, subject to the
last sentence of this Section 5.2. The Drag-Along Sellers shall not be required
to comply with Article III in respect of a Transfer pursuant to this Article V.
The obligations of the Drag-Along Sellers with respect to a Drag-Along Sale are
subject to the satisfaction to the following conditions (unless waived in
writing): (a) MCEL and all Drag-Along Sellers shall receive the same per Share
amounts and the same timing (deferred, contingent or otherwise) and forms of
consideration (and in the same relative proportions if more than one form is
received) under such Drag-Along Sale; provided, however, that each such seller
acknowledges that appropriate reduction will be made, if required by applicable
law, for appropriate tax withholdings; (b) no Drag-Along Seller participating in
a Drag-Along Sale shall be required to make any representations or warranties in
connection with such Drag-Along Sale except as to (i) good title and the absence
of Liens with respect to such Drag-Along Seller’s Shares being sold, (ii) the
validity and binding effect (subject only to the usual and customary
qualifications) of (as against such Drag-Along Seller) any agreement entered
into by such Drag-Along Seller in connection with such Drag-Along Sale, and
(iii) the absence of any conflicts under any material agreements of such
Drag-Along Seller or applicable law; and (c) no Drag-Along Seller shall be
required to provide any indemnities in connection with such Drag-Along Sale
except for indemnities for losses resulting from a breach of the above-stated
representations and warranties.
 
  Drag-Along Closing. The closing of a Drag-Along Sale pursuant to this
Article V shall take place at the time and place set forth in the Drag-Along
Transfer Notice or such other time and place as MCEL shall specify by notice to
each Drag-Along Seller. At the closing of such Drag-Along Sale, each Drag-Along
Seller participating in such Drag-Along Sale shall deliver to MCEL the
certificate(s) evidencing the Shares to be Transferred by such Drag-Along
Seller, duly endorsed, or with stock (or equivalent) powers duly endorsed, for
Transfer with signature guaranteed, free and clear of any Liens, with any stock
(or equivalent) transfer tax stamps affixed, against delivery of the applicable
consideration therefor. If MCEL has not completed the proposed Drag-Along Sale
as of the end of the one hundred eightieth (180th) day (or if such one hundred
eightieth (180th) day is not a Business Day, then on the next succeeding
Business Day) following the date of the Drag-Along Transfer Notice, each
Drag-Along Seller with respect to such Drag-Along Sale shall be released from
any obligation to Transfer its Shares under such Drag-Along Sale, the Drag-Along
Transfer Notice shall be null and void, and it shall be necessary for a separate
Drag-Along Transfer Notice to be furnished, and the terms and provisions of this
Article V separately complied with, in order to consummate such Drag-Along Sale
pursuant to this Article V, unless the failure to complete such proposed
Drag-Along Sale resulted from any failure by any Drag-Along Seller to comply
with the terms of this Article V.
 
  Business Combinations. In the event that the Drag-Along Sale is consummated
through a business combination (whether by way of merger, recapitalization, sale
of assets or otherwise), then each Drag-Along Seller shall, if requested by the
Company (i) vote for, consent to and/or not raise objections against such
Drag-Along Sale, (ii) waive (to the extent applicable) any dissenters, appraisal
rights or similar rights in connection with a merger or consolidation and (iii)
take all necessary and desirable actions in connection with the consummation of
the Drag-Along Sale as reasonably requested by the Company, including, without
limitation, exercising any Options or conversion privileges.
 


  
 


 
PREEMPTIVE RIGHTS
 
  Preemptive Rights Notice. In the event that the Company proposes to undertake
an issuance or sale, or enter into any agreements providing for the issuance or
sale, of any New Securities other than Permitted Issuances (each a “Subject
Issuance”), the Company shall deliver a written notice (the “Preemptive Rights
Notice”) of the principal terms thereof to each Stockholder at least thirty (30)
days prior to the proposed Subject Issuance. The Preemptive Rights Notice shall
specify the number and class of New Securities to be issued in the Subject
Issuance, the proposed consideration with respect to such proposed Subject
Issuance and any other material terms and conditions of such proposed Subject
Issuance.
 
  Preemptive Rights. Each Stockholder that wishes to subscribe for up to such
Stockholder’s Pro Rata Share of New Securities (each, a “Subscribing
Stockholder”), upon the same economic terms and subject to the conditions set
forth in the Preemptive Rights Notice, shall deliver written notice to the
Company within twenty (20) days of the date of the Preemptive Rights Notice,
which notice shall specify the number of New Securities (not to exceed such
Subscribing Stockholder’s Pro Rata Share thereof) that such Subscribing
Stockholder desires to acquire in the Subject Issuance.
 
  Preemptive Rights Closing. The closing (the “Preemptive Rights Closing”) of
the purchase by the Subscribing Stockholders of New Securities pursuant to this
Article VI shall take place at the principal office of the Company either, at
the option of the Company, (a) on the thirtieth (30th) day after the date of the
Preemptive Rights Notice (or if such thirtieth (30th) day is not a Business Day,
then on the next succeeding Business Day) or (b) simultaneously with (and, if
specified by the Company, as a part of) the closing of, the Subject Issuance. At
the Preemptive Rights Closing, the Company shall deliver to each Subscribing
Stockholder an original certificate or other appropriate instrument evidencing
the New Securities to be purchased by such Subscribing Stockholder and
registered in the name of such Subscribing Stockholder or its designated
nominee(s), against payment to the Company of the appropriate consideration
therefor. The New Securities issued pursuant to this Article VI shall be duly
authorized, fully paid and non-assessable, not subject to any Lien and freely
transferable subject only to compliance with any applicable securities laws.
 
  Form of Consideration. All payments for New Securities pursuant to this
Article VI shall be made in accordance with the payment terms specified in the
Preemptive Rights Notice (deferred, contingent or otherwise) and shall be made
in cash, notwithstanding any other payment terms offered to the Company by the
proposed subscriber. If the proposed consideration for any such sale specified
in the Preemptive Rights Notice is to be paid in any property other than cash,
the Company shall engage and instruct a reputable independent accounting firm
(not acting or representing the Company in other matters at that time) to
prepare a valuation of such property. The costs of such accounting firm in
respect of such valuation shall be borne by the Company.
 
  Time Limitation. If, as of the end of the one hundred twentieth (120th) day
(or if such one hundred twentieth (120th) day is not a Business Day, then on the
next succeeding Business Day) following the date of the Preemptive Rights
Notice, the Company has not completed the Subject Issuance, each Subscribing
Stockholder shall be released from any obligations with respect to such Subject
Issuance, the Preemptive Rights Notice shall be null and void, and it shall be
necessary for a separate Preemptive Rights Notice to be furnished, and the terms
and provisions of this Article VI separately complied with, in order to
consummate such Subject Issuance pursuant to this Article VI. If the Company
determines at any time within such one hundred twentieth (120th) day period that
the issuance of all or any part of such New Securities at a price and on terms
permitted by this Article VI is impractical, the Company may terminate all
attempts to complete such Subject Issuance and recommence the procedures of this
Article VI in their entirety without waiting for the expiration of such one
hundred twentieth (120th) day period.
 
  
 


 
COVENANTS
 
  Additional Stockholders. In the event that the Company issues any securities
after the date hereof (each an “Additional Issuance”), no Additional Issuance
shall be effective unless and until the recipient of such securities, if not
already bound by the terms of this Agreement, shall agree in writing to become a
party to, and to be bound by the terms and provisions of, this Agreement, and
shall agree that the securities acquired by it pursuant to any Additional
Issuance shall be subject to the terms of this Agreement. Upon any Additional
Issuance of securities in accordance with the provisions of this Section, the
recipient of such securities shall have the rights and obligations of a
Stockholder hereunder as such rights and obligations exist of the date hereof.
The Company shall update Exhibit A from time to time to reflect the admission of
any additional Stockholder and any change in the number of Shares held by any
existing Stockholder. The Company shall provide each Stockholder with a copy of
each such updated Exhibit A.
 
  Termination of Buy-Sell Agreement. The Company, Kelley and Pratt agree that,
effective on and as of the date hereof, without the need of any further action
on the part of any such party, the Buy-Sell Agreement dated April 5, 2004 among
the Company, Kelley and Pratt shall terminate and be of no further force and
effect, notwithstanding any provision to the contrary contained in such
agreement, and neither the Company, Kelley nor Pratt shall have any further
liability or obligation with respect to such agreement or the termination
thereof.
 
  
 


 
BOARD REPRESENTATION; VOTING AGREEMENT
 
  Board Representation. (a) Upon the occurrence of the First Closing, MCEL will
be entitled to designate one (1) director (the “MCEL Designee”) to the
three-member Board of Directors. The initial members of the Board of Directors
following the First Closing will consist of Pratt, Kelley and the MCEL Designee.
The number of directors on the Board of Directors will remain at three (3)
unless otherwise agreed in writing by MCEL and the Founders (so long as MCEL and
each such Founder continue to own Shares); provided, however, that if at any
time MCEL’s percentage ownership of the outstanding equity of the Company
exceeds sixty percent (60%), then the number of directors serving on the Board
of Directors will be increased to five (5), consisting of Pratt, Kelley and
three (3) MCEL Designees.
 
(b) At all times during the term of the Joint Development Agreement, (i) Pratt
and Kelley will be directors on the Board of Directors, and (ii) MCEL’s
representation on the Board of Directors will correspond, as closely as
possible, to MCEL’s percentage ownership of the outstanding equity of the
Company. So long as MCEL Beneficially Owns a percentage ownership of the
outstanding equity of the Company of five percent (5%) or more, MCEL shall be
entitled to designate one (1) director to the Board of Directors.
 
  Voting Agreement. The Stockholders agree to vote their respective Shares and
take all such lawful actions necessary to implement the terms set forth in
Section 8.1. The Stockholders will vote for any amendment or change to the
Certificate of Incorporation and/or the Bylaws of the Company necessary at all
times to ensure that such documents remain consistent with the terms of
Section 8.1.
 
  
 
MISCELLANEOUS
 
  Expiration. The rights granted and the restrictions provided under
Articles II, III, IV, V and VI of this Agreement shall expire upon the closing
of a Qualified IPO.
 
  Tolling. All time periods specified herein are subject to reasonable extension
for the purpose of complying with requirements of applicable law or regulation
or the rules of any applicable securities exchange or interdealer quotation
system.
 
  Stock Certificate Legend. The Company shall use commercially reasonable
efforts to cause each certificate representing Shares to bear a legend
substantially similar to the following legend, in addition to any other legends
required under the Securities Act and other applicable securities laws or deemed
appropriate or necessary by the Company:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
PROVISIONS OF A STOCKHOLDERS AGREEMENT AMONG THE COMPANY AND ITS STOCKHOLDERS. A
COPY OF SUCH STOCKHOLDERS AGREEMENT IS ON FILE AT THE COMPANY’S PRINCIPAL PLACE
OF BUSINESS, AND THE COMPANY WILL FURNISH A COPY OF SUCH AGREEMENT TO THE RECORD
HOLDER OF THIS CERTIFICATE, WITHOUT CHARGE, UPON WRITTEN REQUEST TO THE COMPANY
AT ITS PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.
 
  Specific Performance. The parties hereto recognize that the Company’s Shares
cannot be readily purchased or sold on the open market and that it is to the
benefit of the Company and the Stockholders that this Agreement be carried out;
and for those and other relevant reasons, the parties hereto would be
irreparably damaged if this Agreement is not specifically enforced in the event
of a breach hereof. Upon any breach or threatened breach of this Agreement, the
parties hereto agree that monetary damages shall be inadequate for any such
breach and that, therefore, such rights and obligations, and this Agreement,
shall be enforceable by specific performance or other equitable remedies. The
remedy of specific performance shall not be an exclusive remedy, but shall be
cumulative of all other rights and remedies of the parties hereto at law, in
equity or under this Agreement.
 
  Notices. Any notices or other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been delivered: (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); (iii) one
Business Day after deposit with an overnight courier service, or (iv) if sent by
registered or certified mail, return receipt requested, three (3) Business Days
after dispatch, in each case properly addressed to the party to receive the same
as follows:
 

 
(a)
if to the Company:
 
Gecko Energy Technologies, Inc.
One Industrial Way West
Eatontown, NJ 07724
Facsimile: (732) 542-4010
Attention: President
       
(b)
if to a Stockholder:
at the address for such Stockholder set forth on Exhibit A attached hereto.



 
  Binding Effect. This Agreement, including, the rights and conditions contained
herein in connection with disposition of Shares, shall be binding upon and inure
to the benefit of the parties hereto, together with their respective heirs,
executors, administrators, legal representatives, successors and assigns
permitted under this Agreement.
 
  Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the substantive laws of the State of New York, without giving
effect to the conflict of law principles thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of this Agreement), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If any
party shall commence an action or proceeding to enforce any provisions of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys fees and other
reasonable costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
  No Waiver. No failure or delay on the part of any party to exercise any right,
power or remedy shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or remedy preclude any other or further
exercise thereof or of any other right, power, or remedy. The parties hereto may
by written agreement extend the time for or waive or modify the performance of
any of the obligations or other acts of the parties hereto.
 
  Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under applicable law, such provisions shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision never comprised a part hereof; and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.
 
  Entire Agreement. This Agreement embodies the entire agreement and
understanding between or among the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings between or
among the parties hereto relating to the subject matter hereof.
 
  Amendments; Assignability. This Agreement shall not be amended, modified or
supplemented except by a written agreement signed by the Company and the holders
of a majority of the outstanding Shares Beneficially Owned by the Stockholders
(and any such amendment, modification or supplement signed by the holders of a
majority of the outstanding Shares Beneficially Owned by such Stockholders shall
be binding on all such Stockholders). Except as provided herein, the respective
rights and obligations of each party hereto shall not be assignable by any party
without the prior written consent of the other parties, and any purported
assignment without such prior written consent shall be void and of no force and
effect.
 
  No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer on any Person, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under or by
virtue of this Agreement and no Person shall assert any rights as a third party
beneficiary hereunder.
 
  Captions. The captions of this Agreement are for convenience of reference only
and shall not limit or otherwise affect any of the terms or provisions hereof.
 
  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. The parties hereto confirm that any facsimile copy of another
party's executed counterpart of this Agreement (or its signature page thereof)
will be deemed to be an executed original thereof.
 



--------------------------------------------------------------------------------


 
 


IN WITNESS WHEREOF, each Stockholder and the Company have caused this
Stockholders Agreement to be duly executed as of the date first written above.
 


 

 
GECKO ENERGY TECHNOLOGIES, INC.
 
By: /s/Ronald J. Kelley
Name: Ronald J. Kelley 
Title: President
 
 
 
MILLENNIUM CELL INC.
 
By: /s/Adam Briggs
Name: Adam Briggs
Title: President
 
 
 
/s/Ronald J. Kelley
Ronald J. Kelley
 
 
 
/s/Steven D. Pratt
Steven D. Pratt
   



 